Morgan, J.
Plaintiff sues on a contract of lease.
The answer is that the property was leased as a gambling house, and therefore the contract is an immoral one and can not be enforced.
The lease is in writing and recites that the property rented is to be used as a club room. There is no evidence that the plaintiff knew the object to which the rooms were to be employed other than what appears in the lease, although there is some testimony as to what her agent, who made the negotiations, knew about it. There is certainly nothing immoral in renting property to be used as a club room.
It is therefore ordered, adjudged and decreed that the judgment of the district court be avoided, annulled and reversed, and that there be judgment in favor of the plaintiff, as prayed for in her petition, with the landlord’s lien and privilege on the property seized, appellant to pay costs.